Title: To John Adams from Richard Rush, 25 December 1813
From: Rush, Richard
To: Adams, John



Dear Sir.
Washington December 25. 1813.

Christmas Day
I sit down to offer you the compliments of the season, in the most respectful, cordial, and friendly way in which they can be tendered. May you live to see many Christmases more, and may each find you in possession of health to enjoy the blessings and fame that surround you; of the faculties of a mind more full of wisdom as age continues to come over it; and of a heart still, as ever, alive to the welfare of your country. May you live to see that country prevail over its enemies, and establish all its just rights; its generals more skilful; its statesmen taught some things in the school of suffering, which, perhaps, they would never learn in any other school; and above all may you live to see its hydrophobia completely cured; may you see its navy, which you founded, enlarged and perpetuated—upon the ocean formidable, upon the lakes of overwhelming power. This last will of itself go far towards terminating the war, which I fervently hope you may live to see end in complete success. Then, sir, with some little respite in a comptroller’s duties, and having perhaps earned a title to play truant for a little while by a longer tour of labour in my vocation than I have yet shown here, I know of nothing that would afford me more gratification than to take a summers excursion to Boston that I might be within an hour’s ride of Quincy; where, (accompanied too according to invitation by my better half upon all the terms held out) I might congratulate you upon having lived to see your country triumph over the perils of three serious wars, the second not more brought about by you, with all its train of advantages and glory than the justice of the third has been repeatedly asserted and illustrated by your pen. Thus to offer you my felicitations would be an event in my life of which I should be proud, and I will not give over the hope that such a gratification and such a happiness may one day be allowed me.
Does it not, Sir, belong to our country to be firm under reverses, and take new courage from dangers? In this belief chiefly lest my hopes that it will fall upon its feet notwithstanding its present difficulties. The season of its greatest trials is, however, I fear, coming on. The embargo going into operation contemporaneously with the taxes, and both following upon the miserable failure of Wilkinson, and all the rest in that quarter no matter where the blame lies, will probably mark the tug of the war. Will New England bear the embargo? What is to become of us if she will not?
I conclude with constant wishes that the year at hand, may, like the past, continue to shed its best influences upon your health, happiness, and honors.

Richard Rush.